Citation Nr: 0924640	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for a right knee 
disability. 

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1991 to 
November 1991.  The Veteran's DD 214 indicates that he had an 
additional four months and 19 days of active duty and three 
months and two days of inactive duty.  Service treatment 
records show that these additional periods of service took 
place between May and September of 1990.    

This matter is before the Board of Veterans' Appeals on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Subsequent rating decisions and 
correspondence have been issued from the RO in Cleveland, 
Ohio.  

The Board notes that the Veteran included post-traumatic 
stress disorder (PTSD) as an additional issue in his June 
2006 substantive appeal.  The RO accepted this as a notice of 
disagreement in relation to the May 2006 rating decision 
which denied service connection for PTSD.  A statement of the 
case on this issue was sent to the veteran in November 2006.  
No substantive appeal was timely filed.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the Veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service.  
38 C.F.R. § 3.159(c)(4) (2008).  Whether the evidence 
indicates that the disability may be associated with the 
Veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's bilateral 
knee condition claims have been met.  First, service 
treatment records show that the Veteran complained of left 
knee pain in October 1990.  In a February 2005 statement, the 
Veteran explained that he injured his knees in a foxhole 
while in basic training at Fort Dix, New Jersey.  He stated 
that he went on sick call for both knees at that time.       

The Board also finds there to be medical evidence of a 
current disability and that the lay and medical evidence 
indicates that this disability may be associated with the 
Veteran's service.  The record contains VA and private 
medical evidence indicating that the Veteran has regularly 
sought treatment for bilateral knee pain, although these 
records do not contain diagnoses.  A VA MRI conducted in June 
2004 and a private MRI conducted in December 2001 indicated 
that the knees were normal.  However, a January 2005 letter 
by Dr. Doolittle, a private doctor, contains a diagnosis of 
moderate strain injury with chondromalacia in both knees and 
relates the Veteran's current problems to service.  The 
doctor indicated that an examination took place, though an 
examination report was not included with the letter.  Also, 
it does not appear that the doctor reviewed the claims folder 
or service treatment records in conjunction with the 
examination.    

The evidence of record is conflicting as to whether the 
Veteran suffers from a chronic bilateral knee condition.  
Since the Veteran has not been afforded a VA examination, and 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim, the Veteran should be 
provided with an appropriate examination. 

Further, in a December 2003 statement written in support of 
an unrelated hearing loss claim, the Veteran stated that he 
filed for Social Security benefits for his knee problems.  
The Board finds that the RO should make efforts to obtain 
these records.  

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain documentation 
showing the Veteran's dates of service 
prior to his period of active duty 
beginning in February 1991; the 
documentation should be associated with 
the claims file.  

2.  Make efforts to obtain records 
pertaining to the Veteran's bilateral knee 
disability claim with the Social Security 
Administration; these records should be 
associated with the claims file.   

3.  The Veteran should be afforded a VA 
orthopedic examination for his knees.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.  The examiner should 
determine whether any bilateral knee 
disorder is present.  If so, offer an 
opinion as to whether the knee disorder 
found on examination is more likely than 
not (i.e., probably greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the Veteran's military 
activity.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination. 

4.  Thereafter, the Veteran's claims of 
entitlement to service connection for 
right and left knee conditions should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




